Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 7, 9-13 is/are rejected under 35 U.S.C. 102 as being anticipated by Rahman WO 2015173718.

1. A method of wireless communication performed by a first base station (BS), comprising: 
receiving, from a user equipment (UE), an overheating assistance information communication that indicates a maximum quantity of component carriers, combined between the first BS and a second BS, for the UE (Rahman: page. 24, lines 16-18); and 
transmitting, to the second BS and based at least in part on receiving the overheating assistance information communication, a request to reduce a quantity of component carriers of (Rahman: page. 26, lines 16-29) such that a total quantity of component carriers, between the first BS and the second BS, configured for the UE satisfies the maximum quantity of component carriers (Rahman: page. 24, lines 20-22).

2. The method of claim 1, further comprising: transmitting, to the UE and based at least in part on receiving an indication of an acceptance from the second BS of the request, a radio resource control connection reconfiguration communication to cause the quantity of component carriers of the second BS configured for the UE to be reduced (Rahman: page 24, lines 8- page 26, line 29, page 29, lines 11-26).

3. The method of claim 1, wherein transmitting the request comprises: transmitting the request via an Xn backhaul interface or an X2 backhaul interface reduced (Rahman: page 24, lines 8- page 26, line 29, page 29, lines 11-26).

4. The method of claim 1, further comprising: transmitting, to the second BS, an indication of one or more overheating assistance parameters indicated in the overheating assistance information communication, wherein the one or more overheating assistance parameters include at least one of: the maximum quantity of component carriers, a maximum throughput for the UE, a maximum New Radio (NR) frequency range 1 (FR1) bandwidth for the UE, a maximum NR frequency range 2 (FR2) bandwidth for the UE, a maximum quantity of FR1 multiple input multiple output (MIMO) layers for the UE, or a maximum quantity of FR2 MIMO layers for the UE reduced (Rahman: page 24, lines 8- page 26, line 29, page 29, lines 11-26).

(Rahman: page 24, lines 8- page 26, line 29, page 29, lines 11-26).


7. The method of claim 4, further comprising: receiving, from the second BS, an indication of a rejection of the request to reduce the quantity of component carriers of the second BS configured for the UE; modifying the request to reduce the quantity of component carriers of the second BS configured for the UE based at least in part on receiving the indication of the rejection; retransmitting, to the second BS, the request to reduce the quantity of component carriers of the second BS configured for the UE after modifying the request to reduce the quantity of component carriers of the second BS configured for the UE; and receiving, from the second BS, the indication of an acceptance of the request to reduce the quantity of component carriers of the second BS configured for the UE based at least in part on retransmitting the request to reduce the quantity of component carriers of the second BS configured for the UE reduced (Rahman: page 24, lines 8- page 26, line 29, page 29, lines 11-26).

(Rahman: page 24, lines 8- page 26, line 29, page 29, lines 11-26).

10. The method of claim 9, further comprising: receiving, from the second BS, an indication of a different reduced quantity of component carriers of the second BS for the UE; modifying the request to reduce the quantity of component carriers of the second BS configured for the UE based at least in part on the different reduced quantity of component carriers of the second BS for the UE; retransmitting, to the second BS, the request to reduce the quantity of component carriers of the second BS configured for the UE after modifying the request to reduce the quantity of component carriers of the second BS configured for the UE; and receiving, from the second BS, the indication of an acceptance of the request to reduce the quantity of component carriers of the second BS configured for the UE based at least in part on retransmitting the request to reduce the quantity of component carriers of the second BS configured for the UE reduced (Rahman: page 24, lines 8- page 26, line 29, page 29, lines 11-26).

11. The method of claim 10, wherein the different reduced quantity of component carriers is indicated in a reducedMaxCCs_SN information element of a secondary node (SN) modification/addition request acknowledgement communication; and wherein the SN modification/addition request acknowledgement communication indicates rejection of the request to reduce the quantity of component carriers of the second BS configured for the UE.

12. The method of claim 10, wherein the different reduced quantity of component carriers is indicated in a reducedMaxCCs_SN information element of a secondary node modification required communication reduced (Rahman: page 24, lines 8- page 26, line 29, page 29, lines 11-26).

13. The method of claim 1, wherein the first BS is a fifth generation New Radio (5G NR) BS; wherein the overheating assistance information communication includes a reducedUE-Category parameter, associated with the first BS, indicating a maximum throughput for the UE; and wherein the method further comprises: transmitting, to the second BS, an indication of the reducedUE-Category parameter reduced (Rahman: page 24, lines 8- page 26, line 29, page 29, lines 11-26).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 & 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Rahman WO 2015173718 in view of Kim US 20150215944

6. The method of claim 5, wherein the one or more downlink SCells are indicated in an sCellToReleaseList information element; and wherein the one or more uplink SCells are indicated in an sCellToReleaseList-UL information element.
	Kim further teaches the term CellToReleaseList (Kim: [0267]) in order to make the UE identifies the SCells having the same SCell indices as the CellToReleaseList among the SCells configured to the UE currently and releases the corresponding cells
	Thus, it would have been ovious to one ordinary skill in the art before the effective filing of the claim invention to include the above recited limitation into Rahman’s invention in order to make the UE identifies the SCells having the same SCell indices as the CellToReleaseList among the SCells configured to the UE currently and releases the corresponding cells [0267], as taught by Kim.

8. The method of claim 7, wherein the rejection of the request indicates at least one of: one or more different downlink SCells in an sCellToReleaseList information element, or one or more different uplink SCells in an sCellToReleaseList-UL information element (Kim: [0267]).

Regarding claims 14-30, the independent claim and each dependent claim are related to the same limitation set for hereinabove in claims 1, where the difference used is a “Non-transitory” & “apparatus” and the wordings of the claims were interchanged within the claim itself or some of the claims were presented as a combination of two or more previously presented limitations. This 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sulaiman Nooristany whose telephone number is 571-270-1929.  The examiner can normally be reached on Monday thru Friday: 8:30am to 5:00pm (EST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Rutkowski can be reached on 571-270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SULAIMAN NOORISTANY/
Primary Examiner, Art Unit 2415